Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made and entered into as of June
29, 2017 by and between InVivo Therapeutics Holdings Corp., a Nevada corporation
located at One Kendall Square, Suite B14402, Cambridge, MA 02139 (“InVivo”), and
Richard Toselli, M.D., an individual residing at 1052 East Shore Road,
Jamestown, RI 02835 (“Consultant”).

WHEREAS, InVivo operates a business that develops, markets and distributes
certain products for the treatment of neurological diseases and has a
specialized focus on spinal cord injuries; and

WHEREAS, InVivo desires to retain Consultant to provide the services specified
herein, and Consultant wishes to be retained for such purposes on the terms and
conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth herein, the parties agree as follows:

1.         Services.  Consultant agrees to perform the services listed in
Exhibit A hereto, as such may be amended in writing from time to time by the
parties in accordance with the terms set forth herein (the “Services”).  Unless
the parties specifically agree otherwise, Consultant shall devote at least 40
hours per week to the performance of the Services either at InVivo’s offices in
Cambridge, Massachusetts, at potential or actual clinical trial sites, in
meetings with the FDA, analysts, potential or actual investors, or at medical
conferences.  On normal working days from Monday-Thursday when Consultant is not
required to attend InVivo-related meetings outside of InVivo’s offices,
Consultant is expected to perform the Services at InVivo’s offices in Cambridge.
Consultant will make himself available to perform the Services at such other
times and locations as may be mutually agreed.   In addition, Consultant is
expected to carry an InVivo-provided mobile phone at all times to receive calls
from clinical trial sites and respond to their questions.

Consultant agrees to respect all InVivo policies and procedures in providing
these services, including its Code of Business Conduct and Ethics.

2.         Payment.  In consideration of the Services performed by Consultant,
InVivo agrees to pay Consultant in accordance with the terms listed in Exhibit
A, or as that Exhibit may be amended from time to time by the parties in
accordance with the terms set forth herein.  No other amounts shall be payable
by InVivo to Consultant.  InVivo will pay Consultant within thirty (30) days
after InVivo’s receipt and approval of an invoice, provided that the invoice
clearly lists and delineates the Services performed by Consultant and the time
spent thereon. Consultant shall submit one such invoice every two weeks.

InVivo shall reimburse Consultant for all reasonable out-of-pocket expenses
incurred in performance of Consultant’s duties hereunder; provided such
out-of-pocket expenses are supported by reasonable documentation and otherwise
comply with InVivo’s Travel & Entertainment Expense Policy. Such expenses shall
not, on an individual basis, exceed five hundred dollars ($500) without InVivo’s
prior written approval.

3.         Warranties of Consultant. Consultant warrants that (a) the Services
performed hereunder







--------------------------------------------------------------------------------

 



will be performed in accordance with the Health Insurance Portability and
Accountability Act of 1996 and any other applicable statutes and regulations and
will be performed in accordance with good clinical practices; (b) no deliverable
shall contain any material owned by any third party, except as disclosed to
InVivo in writing prior to Consultant’s incorporating such material into any
deliverable, and that as to any such material, Consultant shall have all rights
necessary to provide to InVivo the full, unrestricted benefits to such material
as incorporated into the deliverable, including without limitation the right to
use, market, distribute and copy, and to provide such rights to others; and (c)
any work product shall not infringe any third party patent, copyright, trademark
or misappropriate any third party trade secret or other intellectual property
right.

4.         Term; Termination.  The term of this Agreement shall commence on July
5, 2017 and shall terminate on January 5, 2018  at 5 pm Eastern Standard Time
(the “End Time”), provided that (a) either party may terminate this Agreement at
any time, with or without cause, upon sixty (60) days written notice to the
other party; (b) the non-breaching party may terminate this Agreement upon
twenty-four (24) hours prior written notice to the breaching party if one party
has materially breached this Agreement; (c) InVivo may terminate this Agreement
effective immediately by giving written notice to Consultant if Consultant
breaches or threatens to breach any provision of Sections 8, 9 or 10; and (d)
this Agreement may be terminated prior to the End Time by the mutual written
consent of InVivo and Consultant (including in connection with Consultant
becoming employed as InVivo’s permanent Chief Medical Officer). Upon termination
of this Agreement, InVivo shall pay Consultant all unpaid amounts due for
Services completed prior to termination.  Any remedies for breach of this
Agreement shall survive any termination or expiration.

5.         Relationship of the Parties.  Notwithstanding any provision hereof,
for all purposes of this Agreement each party shall be and act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract, except as expressly
authorized in writing by an authorized representative of the other
party.  InVivo will record payments to Consultant on, and provide to Consultant,
an Internal Revenue Service Form 1099, and InVivo will not withhold any federal,
state or local employment taxes on Consultant’s behalf.  Accordingly, Consultant
is solely responsible for all taxes and withholdings assessed against
Consultant, including but not limited to, Workers’ Compensation Insurance; and
Consultant agrees to defend, indemnify and hold InVivo harmless from any and all
claims, damages, liability, attorneys’ fees and expenses on account of an
alleged failure by Consultant to satisfy any such obligations; provided,
however, that such indemnification shall not apply to any taxes assessable
against InVivo as a result of Consultant being classified as an employee. 
Consultant will not be considered an employee for purposes of any InVivo
employment policy or any employment benefit plan, and Consultant will not be
entitled to any benefits under any such policy or benefit plan.

6.         Assignment.  This Agreement and the Services contemplated hereunder
are personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the prior written consent of InVivo.  Any attempt to do so shall be void.

7.         Notice.  All notices under this Agreement shall be in writing, and
shall be deemed given when personally delivered, or three days after being sent
by prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.  Notices to InVivo will be addressed to the Chief
Executive Officer, with a copy to the General Counsel.





2

--------------------------------------------------------------------------------

 



8.         Non-Competition and Non-Solicitation.   During the period in which
Consultant provides Services hereunder, Consultant shall not take on any other
consulting work without the Chief Executive Officer’s written approval.  For one
(1) year after termination of this Agreement, Consultant shall not, directly or
indirectly, anywhere in the world, (i) as owner, manager, stockholder,
consultant, director, officer, employee or in any other capacity, act for or for
the benefit of any business entity which is developing or commercializing spinal
cord injury treatments that could compete directly with InVivo’s products, or
(ii) solicit for employment, employ or otherwise utilize any InVivo employee
whose work has involved contact with Consultant in connection with these
Services unless InVivo consents in writing; provided, however, that the
restriction in (i) shall not apply to Consultant’s employment with a business
entity where Consultant’s role is entirely unrelated to such business entity’s
spinal cord injury program.  Consultant acknowledges that InVivo would not have
retained Consultant if this Agreement had not contained Consultant’s covenants
in this Section. 

If the period of time or the area specified in this section shall be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
number of months, or the area shall be reduced by the elimination of such
portion thereof, or both shall be reduced, so that such restrictions may be
enforced in such area and for such time as is adjudged to be reasonable. If
Consultant violates any of the restrictions contained in this section, the
restrictive period for such Consultant shall not run in favor of him from the
time of the commencement of any such violation until such time as such violation
shall be cured.

9.         Inventions.  All inventions, ideas, creations, discoveries, computer
programs, works of authorship, data, developments, technology, designs,
innovations and improvements (whether or not patentable and whether or not
copyrightable) which are made, conceived, reduced to practice, created, written,
designed or developed by Consultant, solely or jointly with others or under
Consultant’s direction and whether during normal business hours or otherwise,
(i) during the term of this Agreement if related to the business of InVivo or
(ii) after the term of this Agreement if resulting or directly derived from
Confidential Information (as defined below) (collectively under clauses (i) and
(ii), “Inventions”), shall be the sole property of InVivo.  Consultant hereby
assigns to InVivo all Inventions and any and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefor, in the United States and elsewhere and appoints any
officer of InVivo as Consultant’s duly authorized attorney to execute, file,
prosecute and protect the same before any government agency, court or
authority.  However, this paragraph shall not apply to Inventions which do not
relate to the business or research and development conducted or planned to be
conducted by InVivo at the time such Invention is created, made, conceived or
reduced to practice and which are made and conceived by Consultant not during
normal working hours, not on InVivo’s premises and not using InVivo’s tools,
devices, equipment or Proprietary Information.  Consultant further acknowledges
that each original work of authorship which is made by Consultant (solely or
jointly with others) within the scope of this Agreement and which is protectable
by copyright is a “work made for hire,” as that term is defined in the United
States Copyright Act.

Consultant agrees that if, in the course of performing the Services, Consultant
incorporates into any Invention developed under this Agreement any preexisting
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will inform InVivo, in writing before incorporating
such Prior Inventions into any Invention, and (ii) InVivo is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable worldwide
license with the right to grant and authorize sublicenses, to make, have made,
modify, use, import, offer for sale, sell, reproduce, distribute, modify, adapt,
prepare derivative works of, display, perform, and otherwise exploit such Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related
thereto.  Consultant will not incorporate any





3

--------------------------------------------------------------------------------

 



invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without InVivo’s prior
written permission.

Upon the request of InVivo and at InVivo’s expense, Consultant shall execute
such further assignments, documents and other instruments as may be necessary or
desirable to fully and completely assign all Inventions to InVivo and to assist
InVivo in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention.  Consultant also hereby waives all claims to moral rights in any
Inventions.

Consultant shall promptly disclose to InVivo all Inventions and will maintain
adequate and current written records (in the form of notes, sketches, drawings
and as may be specified by InVivo) to document the conception and/or first
actual reduction to practice of any Invention.  Such written records shall be
available to and remain the sole property of InVivo at all times.

10.       Confidential Information.  Any specifications, drawings, sketches,
models, samples, data (including clinical or research data), computer programs
or documentation, algorithms, program code, customer information, trade secrets,
Inventions (as defined above), know-how, methods, formulas or other technical,
financial or business information, (hereinafter referred to as “Confidential
Information”) furnished or disclosed to Consultant hereunder shall be deemed the
property of and, when in tangible form, shall be returned to InVivo.  Unless
such Confidential Information was previously known to Consultant free of any
obligation to keep it confidential, or has been or is subsequently made public
by InVivo or a third party which had the right to do so, it shall be held in
confidence by Consultant, shall be used only for the purposes of performing the
Services hereunder, and may be used for other purposes only upon such terms and
conditions as may be mutually agreed upon in writing. 

Consultant agrees that it will not at any time publish any Confidential
Information that becomes know to it as a result of its relationship with InVivo
which is, or pursuant to the terms hereof becomes, the property of InVivo or any
of its clients, customers, consultants, licensors, licensees, or affiliates
except to such extent with the prior written consent of InVivo’s Chief Executive
Officer.

During the term of this agreement as set forth in Section 4 and for a period of
two (2) years thereafter, Consultant agrees to submit to InVivo for a period not
to exceed sixty (60) days (the “Review Period”) a copy of any proposed
manuscript or other materials to be published or otherwise publicly disclosed by
Consultant (each a “Proposed Publication”) which contains information relating
to the Services, in sufficient time to enable InVivo to determine if patentable
inventions or Confidential Information would be disclosed. 

During the Review Period, InVivo will notify Consultant whether InVivo desires
to file a patent application on any invention disclosed in the Proposed
Publication.  In the event InVivo desires to file a patent application,
Consultant will delay publication or disclosure of the Proposed Publication
until the first of the following to occur: (1) the filing of a patent
application covering such invention, (b) the execution of a written agreement by
InVivo and Consultant that no invention is disclosed in such materials, and (c)
ninety (90) days after the date that InVivo received the Proposed Publication
from Consultant.  Further, if InVivo reports to Consultant that the Proposed
Publication contains Confidential Information, Consultant will remove such
Confidential Information therein prior to any publication or disclosure. 

 





4

--------------------------------------------------------------------------------

 



11.       No Insider Trading.  Consultant is aware of and agrees to comply with
the restrictions imposed by federal securities laws on the purchase or sale of
InVivo’s securities by any person who has received material non-public
information from or on behalf of InVivo and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person may purchase or sell InVivo’s securities while in possession of
such information.  Consultant agrees to abide by the terms of InVivo’s insider
trading policy.

12.       No Conflicts.  Consultant hereby represents and warrants that
Consultant has no commitments or obligations inconsistent with this
Agreement.  Consultant hereby agrees to indemnify and hold InVivo harmless
against any loss, damage, liability or expense arising from any claim based upon
circumstances alleged to be inconsistent with such representation and warranty.
During the period during which Consultant’s services are engaged by InVivo,
Consultant will not enter into any agreement (oral or written) which may be in
conflict with this Agreement.

12.       Return of Property.  Upon InVivo’s request, Consultant shall, within
five (5) calendar days of the date this Agreement terminates and regardless of
the reason for the termination, return to InVivo all of InVivo’s property in
Consultant’s possession or under Consultant’s control, including, but not
limited to, computer hardware, software, and Confidential Information
(regardless of how it is maintained) and any copies thereof.

13.      Miscellaneous.  Any breach of Section 8, 9, or 10 may cause irreparable
harm to InVivo for which damages would not be an adequate remedy, and,
therefore, InVivo will be entitled to seek injunctive relief with respect
thereto in addition to any other remedies.  The failure of either party to
enforce its rights under this Agreement at any time for any period shall not be
construed as a waiver of such rights.  No changes or modifications or waivers to
this Agreement will be effective unless in writing and signed by both
parties.  In the event that any provision of this Agreement shall be determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to the conflicts of laws provisions thereof.  Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
Commonwealth of Massachusetts or of the federal courts located within the
Commonwealth of Massachusetts.  By execution and delivery of this Agreement,
each of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.  In any action or proceeding to enforce rights under this Agreement, the
prevailing party will be entitled to recover costs and attorneys fees.  This
Agreement, the indemnification agreement entered into by and between InVivo and
Consultant, and the Option Agreement (as defined in Exhibit A) constitute the
entire agreement of the parties hereto, and all previous communications between
the parties, whether written or oral with reference to the subject matter of
this Agreement, are hereby canceled and superseded.  Sections 3, 5 and 7-13
shall survive the termination or expiration of this Agreement for any reason.
Headings herein are for convenience of reference only and shall in no way affect
interpretation of the Agreement. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Other than in
performance of the duties of InVivo’s Chief Medical Officer, Consultant shall
not advertise, market or otherwise make known to others any information relating
to the Services performed under this Agreement, including mentioning or implying
the name of InVivo, or any of its personnel, without the prior written consent
of InVivo; provided that Consultant may





5

--------------------------------------------------------------------------------

 



include his position on his resume and tell third parties generally about the
services performed.  InVivo shall have the right to publicize Consultant’s
affiliation with InVivo and his role as its Chief Medical Officer.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
written below.

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

Richard Toselli, M.D.

 

 

 

By:

/s/ Mark Perrin

 

/s/ Richard Toselli, M.D.

 

Mark Perrin

 

Richard Toselli, M.D.

 

Chairman and Chief Executive Officer

 

 





6

--------------------------------------------------------------------------------

 



EXHIBIT A

SERVICES 

Consultant will provide services to InVivo related to the areas listed on
Exhibit B, as well as any other areas that he and InVivo’s Chief Executive
Officer agree upon.  Consultant agrees to serve as InVivo’s Chief Medical
Officer. Consultant shall perform all duties and activities that, consistent
with industry practice, would typically be performed by a Chief Medical Officer.
Prior to the End Time, InVivo will advise Consultant as to whether it is
offering Consultant the role of permanent Chief Medical Officer.

FEES AND OTHER COMPENSATION

InVivo will pay Consultant at the rate of $50,000 per month.  If this Agreement
is terminated, payment for the current month will be made on a pro-rata daily
basis. Although it is expected that Consultant will work approximately 160 hours
per month, the monthly consulting fee is a fixed amount and shall not be subject
to increase regardless of the number of hours expended in any given month by
Consultant in the provision of the Services.

In consideration for Consultant’s Services, InVivo shall grant to Consultant,
subject to the approval of the Compensation Committee of InVivo’s Board of
Directors, a non-statutory option under InVivo’s 2015 Equity Incentive Plan for
the purchase of 325,000 shares of common stock of InVivo at a price per share
equal to the closing price of InVivo’s common stock on the date of grant (the
“Option”).  The Option will be governed by the Stock Option Agreement attached
hereto as Exhibit C (the “Stock Option Agreement”).





7

--------------------------------------------------------------------------------

 



EXHIBIT B

Areas of Service

1.      Conduct and complete the following:

2.      INSPIRE study –  patient safety

3.      CRO management: INSPIRE, Cervical

4.      Evaluation of secondary endpoints

5.      CONTEMPO study

6.      Protocol Amendments

7.      Imaging study

8.      Cervical submission to FDA

9.      Cervical study – Canada

10.    GCP compliance

11.    Post-INSPIRE patient program

12.    FDA submissions

13.    CE Mark (when appropriate)

 





8

--------------------------------------------------------------------------------

 



EXHIBIT C

Stock Option Agreement





9

--------------------------------------------------------------------------------

 



2015 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD

Unless otherwise defined herein, the terms defined in the InVivo Therapeutics
Holdings Corp. (the “Company”) 2015 Equity Incentive Plan (the “Plan”) shall
have the same defined meanings in this Notice of Stock Option Award and the
attached Stock Option Award Agreement (together, the “Award Agreement”).

Richard Toselli (the “Participant”)

1052 East Shore Road
Jamestown, RI 02835

The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

Date of Grant

07/05/2017

Total Exercise Price

$828,750

Exercise Price per Share

$2.55

Type of Option

[   ] Incentive Stock Option
[X] Nonstatutory Stock Option

Total Number of Shares Granted

325,000

Expiration Date

07/05/2027

 

Vesting Schedule:    So long as Participant is an employee, consultant or
director of the Company as of the applicable vesting determination date, the
Shares will vest and become exercisable as follows: 

Vesting Date

Vesting Shares

Total Shares Vested

7/5/2018

81,250

81,250

8/5/2018

6,771

88,021

9/5/2018

6,771

94,792

10/5/2018

6,771

101,563

11/5/2018

6,771

108,334

12/5/2018

6,771

115,105

1/5/2019

6,770

121,875

2/5/2019

6,771

128,646

3/5/2019

6,771

135,417

4/5/2019

6,771

142,188

5/5/2019

6,771

148,959

6/5/2019

6,771

155,730

7/5/2019

6,770

162,500

8/5/2019

6,771

169,271





10

--------------------------------------------------------------------------------

 



9/5/2019

6,771

176,042

10/5/2019

6,771

182,813

11/5/2019

6,771

189,584

12/5/2019

6,771

196,355

1/5/2020

6,770

203,125

2/5/2020

6,771

209,896

3/5/2020

6,771

216,667

4/5/2020

6,771

223,438

5/5/2020

6,771

230,209

6/5/2020

6,771

236,980

7/5/2020

6,770

243,750

8/5/2020

6,771

250,521

9/5/2020

6,771

257,292

10/5/2020

6,771

264,063

11/5/2020

6,771

270,834

12/5/2020

6,771

277,605

1/5/2021

6,770

284,375

2/5/2021

6,771

291,146

3/5/2021

6,771

297,917

4/5/2021

6,771

304,688

5/5/2021

6,771

311,459

6/5/2021

6,771

318,230

7/5/2021

6,770

325,000

 

 

 

 

Acceleration:    Notwithstanding the foregoing, (i) if the Participant’s
relationship with the Company is terminated without Cause by the Company within
the twelve month period following a Change in Control, the Shares which would
have vested in each vesting installment remaining under this Option will vest
and become exercisable immediately unless this Option has otherwise expired or
been terminated pursuant to its terms or the terms of the Plan; and (ii) if (a)
that certain Consulting Agreement, dated as of June 29, 2017, by and between the
Company and the Participant (the “Consulting Agreement”) is not terminated prior
to the End Time (as defined therein) and (b) at no point prior to the End
Time has the Company, for any reason other than nonperformance (as determined by
the Chief Executive Officer of the Company in his sole discretion), offered the
Participant employment as the Company’s Chief Medical Officer on a non-interim
basis on terms to be mutually agreed upon by the parties ((a) and (b) together,
a  “Trigger Event”), then twenty-five percent (25%) of the Shares shall
immediately vest at the End Time.





11

--------------------------------------------------------------------------------

 



STOCK OPTION

AWARD AGREEMENT

1.         Grant of Option.  The Board hereby grants as of the Date of Grant to
the Participant an option (the “Option”) to purchase up to the Total Number of
Shares Granted (the “Shares”) set forth in the Notice of Stock Option Award, at
the Exercise Price per Share set forth in the Notice of Stock Option Award (the
“Exercise Price”), subject to the terms and conditions of the InVivo
Therapeutics Holdings Corp. 2015 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference.

This Option is intended to be a Nonstatutory Stock Option.

2.         Exercise of Option.

i.         Right to Exercise.  Except as provided elsewhere in this Award
Agreement, including, but not limited to, Section 3, this Option shall be
exercisable until the Expiration Date as to the Total Number of Shares Granted
which have vested in accordance with the Vesting Schedule set out in the Notice
of Stock Option Award and with the applicable provisions of the Plan and this
Award Agreement.

ii.        Method of Exercise.

(a)         Generally.  This Option shall be exercisable in whole or in part by
delivery of an exercise notice in the form attached hereto as Exhibit A (the
“Exercise Notice”) which shall state:  (I) the election to exercise the Option;
(II) the number of vested Shares with respect to which the Option is being
exercised (the “Exercised Shares”); and (III) such representations and
agreements contained in the Exercise Notice.  Subject to the provisions of
Section 2(ii)(b) below, (1) the Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares and  (2) this Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by payment of the aggregate Exercise Price.

(b)         Net Issue Exercise.  The Participant may exercise this Option as to
the Exercised Shares but, instead, elect to receive a number of Shares (in lieu
of the Exercised Shares and in lieu of paying the aggregate Exercise Price to
the Company for the Exercised Shares as required by Section 2(ii)(a) above)
determined by the following formula:

X=Y(A-B)
       A

Where X = the number of Shares to be issued to the Participant.

Y = the number of Exercised Shares.





12

--------------------------------------------------------------------------------

 



A = the Fair Market Value of one Share (at the date of such calculation).

B = the Exercise Price (as adjusted to the date of such calculation).

(c)         Compliance with Laws.  No Shares shall be issued pursuant to the
exercise of an Option unless such issuance and such exercise complies with
applicable laws.  Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to the Participant on the date on which the
Option is properly exercised with respect to such Shares in accordance with the
terms of the Award Agreement.

3.         Termination.  Unless otherwise specified in any employment or other
agreement for services between the Participant and the Company, the provisions
of this Section 3 shall apply upon termination of a Participant’s Continuous
Service.  Any unexercised portion of the Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of the following: (i) three months (or twelve months if a Trigger Event has
occurred)  after the date on which the Participant’s Continuous Service is
terminated other than by reason of (a) a termination by the Company for Cause,
(b) Disability of the Participant as determined by a medical doctor satisfactory
to the Committee or (c) the death of the Participant; (ii) immediately upon
termination of Participant’s Continuous Service for Cause, and (iii) twelve
months after the date of termination of the Participant’s Continuous Service due
to death or Disability.  In no event may Participant exercise this Option after
the Expiration Date.

4.         No Rights of Stockholders.  Neither the Participant nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon exercise of this option, in whole or in part, prior
to the date on which the Shares are issued.

5.         Non-Transferability of Option.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.  The
terms of the Plan and this Award Agreement shall be binding upon the executors,
heirs, successors and assigns of the Participant.

6.         Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof (including, but not limited to, those
contained in any consulting agreement, employment agreement or offer letter),
and may not be modified adversely to the Participant’s interest except by means
of a writing signed by the Company and Participant.  This Award Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Nevada.

7.         No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS





13

--------------------------------------------------------------------------------

 



CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT, DIRECTORSHIP,
OFFICERSHIP OR ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE PARTICIPANT’S RELATIONSHIP WITH THE COMPANY AT ANY TIME, WITH OR
WITHOUT CAUSE.

8.         Interpretation / Provisions of Plan Control.  This Award Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time.  If and to the extent that this Award
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Award Agreement shall be deemed to
be modified accordingly.  The Participant accepts the Option subject to all of
the terms and provisions of the Plan and this Award Agreement.  The Participant
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the Plan and this Award
Agreement.

[Signatures appear on next page]

 

 



14

--------------------------------------------------------------------------------

 



Participant acknowledges receipt of a copy of the Plan and this Award Agreement
and represents that he or she understands all provisions of the Plan and the
Award Agreement, and hereby accepts the Option subject to all of the terms and
provisions thereof and hereof.  Participant has reviewed the Plan and this Award
Agreement in their entirety and has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement.  Participant further agrees to
notify the Company upon any change in the residence address indicated on the
Notice of Stock Option Award.

PARTICIPANT

 

COMPANY

 

 

 

 

 

 

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Toselli

 

By:

/s/ Mark D. Perrin

Name:

Richard Toselli

 

Name:

Mark D. Perrin

 

 

 

Title:

Chairman & Chief Executive Officer

 



 

Stock Option Award Agreement (2015 Equity Incentive Plan)

Signature Page

 

--------------------------------------------------------------------------------

 



EXHIBIT A

2015 EQUITY INCENTIVE PLAN
EXERCISE NOTICE

InVivo Therapeutics Holdings Corp. 
One Kendall Square, Suite B14402

Cambridge, Massachusetts, 02139
Attention:  Chief Executive Officer

1.         Exercise of Option.  Effective as of today, ____________________,
20__, the undersigned (“Participant”) hereby elects to exercise Participant’s
option to purchase _________ shares of the Common Stock (the “Shares”) of InVivo
Therapeutics Holdings Corp., (the “Company”) under and pursuant to the 2015
Equity Incentive Plan (the “Plan”) and the Notice of Stock Option Award and
Stock Option Award Agreement dated ________________, 20__ (collectively, the
“Award Agreement”).

2.         Delivery of Payment.

(a)         [LEAVE BLANK IF USING SECTION 2(b) BELOW]  The Participant herewith
delivers to the Company the full purchase price of the Shares, as set forth in
the Award Agreement.  ____ (Initial here if the undersigned elects this
alternative),

(b)         [LEAVE BLANK IF USING SECTION 2(a) ABOVE]  In lieu of exercising
Participant’s Option for check, the undersigned hereby elects to effect the net
issuance provision of Section 2(ii)(b) of the Award Agreement which accompanies
this Notice of Exercise and receive ______ shares of Company Common Stock
pursuant to the terms of the Award Agreement.  ___ (Initial here if the
undersigned elects this alternative).

3.         Representations of Participant.  Participant acknowledges that
Participant has received, read and understood the Plan and the Award Agreement
and agrees to abide by and be bound by their terms and conditions.

4.         Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Shares shall be issued to the
Participant as soon as practicable after the Option is exercised.  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance.

5.         Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares.  Participant represents that Participant has
consulted with any tax consultants Participant deems advisable in connection
with the purchase or disposition of the Shares and that Participant is not
relying on the Company for any tax advice.





 

Stock Option Award Agreement (2015 Equity Incentive Plan)

Exhibit A

 

--------------------------------------------------------------------------------

 



6.         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his or her heirs, executors, successors and assigns.

7.         Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or by the Company forthwith to the
Board which shall review such dispute at its next properly called meeting.  The
resolution of such a dispute by the Board shall be final and binding on all
parties.

8.         Governing Law; Severability.  This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of the State of
Nevada.

9.         Entire Agreement.  The Plan and Award Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, and the Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

[Signatures appear on next page]





 

Stock Option Award Agreement (2015 Equity Incentive Plan)

Exhibit A

 

 

--------------------------------------------------------------------------------

 



 

Submitted by:

    

Accepted by:

 

 

 

 

PARTICIPANT

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 

Date Received:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stock Option Award Agreement (2015 Equity Incentive Plan)

Exhibit A

 

 

--------------------------------------------------------------------------------